The plaintiffs petition for certification for appeal from the Appellate Court, 82 Conn. App. 752 (AC 24188), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that a self-insured municipal employer may reduce the limits of its uninsured motorist coverage by the amount of *916compensation benefits paid without reducing it to writing?”
The Supreme Court docket number is SC 17206.
Decided June 9, 2004
Jon Berk, in support of the petition.
William J. Melley III, in opposition.